Title: To George Washington from Thomas Jefferson, 22 January 1783
From: Jefferson, Thomas
To: Washington, George


                        
                            Sir
                            Philadelphia Jan. 22 1783.
                        
                        Having lately received a call from Congress to pass the Atlantic in the character of one of their ministers
                            for negotiating peace, I cannot leave the Continent without separating myself for a moment from the general gratitude of
                            my country to offer my individual tribute to your Excellency for all you have suffered & all you have effected for
                            us. were I to indulge myself in those warm effusions which this subject for ever prompts, they would wear an appearance of
                            adulation very foreign to my nature: for such is become the prostitution of language that sincerity has no longer distinct
                            terms in which to express her own truths. should you give me occasion, during the short mission on which I go, to render
                            you any service beyond the water, I shall for a proof of my gratitude appeal from language to the zeal with which I shall
                            embrace it. the negotiations to which I am joined may perhaps be protracted beyond our present expectation; in which case,
                            tho’ I know you must receive much better intelligence from the gentlemen whose residence there has brought them into a
                            more intimate acquaintance with the characters & views of the European courts, yet I shall certainly presume to
                            add my mite, should it only serve to convince you of the warmth of those sentiments of respect & esteem with
                            which I have the honor to be. Your Excellency’s most obedient & most humble servt
                        
                            Th: Jefferson
                        
                    